Citation Nr: 0113134	
Decision Date: 05/09/01    Archive Date: 05/15/01

DOCKET NO.  96-03 927	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in St. Paul, Minnesota


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
heart disorder.  

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
right shoulder disorder.  

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
bilateral knee disorder.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




ATTORNEY FOR THE BOARD

B. N. Booher, Associate Counsel


INTRODUCTION

The veteran had active service from March 1951 to March 1955 
and from March 1956 to July 1973.  These matters come before 
the Board of Veterans' Appeals (BVA or Board) on appeal from 
a May 1995 rating decision, in which the RO determined that 
the veteran had not submitted new and material evidence to 
reopen claims of entitlement to service connection for a 
heart disorder, a right shoulder disorder and a bilateral 
knee disorder. 

Initially, the Board notes that the veteran requested a 
Travel Board hearing in connection with the issues on appeal.  
However, in September 2000 the veteran withdrew his request 
for hearing.  Because the veteran withdrew his request for 
hearing, the Board will proceed with adjudication of the 
veteran's appeal without prejudice to the veteran.  38 C.F.R. 
§ 20.704(e) (2000). 


FINDINGS OF FACT

1.  In an August 1986 decision, the Board denied the 
veteran's request to reopen claims of entitlement to service 
connection for a heart disorder, a right shoulder disorder 
and a bilateral knee disorder.  The veteran did not file a 
motion for reconsideration of the Board's decision.   

2.  The evidence associated with the claims file subsequent 
to the August 1986 Board decision regarding the veteran's 
claim of entitlement to service connection for a heart 
disorder, a right shoulder disorder and a bilateral knee 
disorder is new, but does not bear directly and substantially 
upon the specific matters under consideration, and by itself 
and in connection with evidence previously assembled, it is 
not so significant that it must be considered to decide 
fairly the merits of the veteran's claims.


CONCLUSIONS OF LAW

1.  An August 1986 Board decision denying the veteran's 
claims of entitlement to service connection for a heart 
disorder, a right shoulder disorder, a right knee disorder 
and a left knee disorder is final.  38 U.S.C.A. §§ 5104, 
7103(a), 7104 (West 1991 & Supp. 2000); 38 C.F.R. § 20.1100 
(2000).

2.  The evidence received subsequent to the Board's August 
1986 denial is not new and material, and the requirements to 
reopen the claims of entitlement to service connection for a 
heart disorder, a right shoulder disorder and a bilateral 
knee disorder have not been met.  38 U.S.C.A. § 5108 (West 
1991 & Supp. 2000); 38 C.F.R. § 3.156(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran requests the Board to reopen claims of 
entitlement to service connection for a heart disorder, a 
right shoulder disorder and a bilateral knee disorder on the 
basis that he has submitted new and material evidence not 
only sufficient to reopen his claims, but also sufficient to 
grant service connection.  

Historically, the Board observes that the veteran's claims 
have been considered and denied by the RO in October 1974 and 
June 1985 rating decisions.  The veteran's claims were also 
considered and denied by the Board in August 1986.  The 
veteran did not request reconsideration of that decision, and 
it became final.  The veteran's claims were denied because 
there was no evidence that a heart disorder, a right shoulder 
disorder or a bilateral knee disorder manifested in service 
or that any of these disorders manifested to a compensable 
degree within one year of the veteran's discharge from 
service.  Thereafter, the veteran requested that his claims 
for service connection be reopened on the basis of new and 
material evidence.  In a May 1995 rating decision the RO 
determined that new and material evidence had not been 
submitted to reopen the veteran's claims.  The veteran filed 
a timely notice of disagreement (NOD) and substantive appeal 
from the May 1995 rating decision, giving rise to the current 
appeal.  

First, the Board notes that following the issuance of the 
RO's May 1995 rating decision, the provisions of 38 U.S.C.A. 
§ 5107 were substantially revised.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA).  Generally, when the laws or regulations 
change while a case is pending, the version most favorable to 
the claimant applies, absent congressional intent to the 
contrary.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  The revised version of 38 U.S.C.A. § 5107 eliminates 
the "well-grounded claim" requirement, and this revision is 
more favorable to the claimant than the former provisions of 
38 U.S.C.A. § 5107 (West 1991 & Supp. 2000) and is, 
therefore, applicable under Karnas.  Besides essentially 
eliminating the requirement that a claimant submit evidence 
of a well-grounded claim, it also modified the circumstances 
under which VA's duty to assist a claimant applies, and how 
that duty is to be discharged.  Specifically, it requires VA 
to notify the claimant and the claimant's representative, if 
any, of information required to substantiate a claim, a 
broader VA obligation to obtain relevant records and advise a 
claimant of the status of those efforts, and an enhanced 
requirement to provide a VA medical examination or obtain a 
medical opinion in cases where such a procedure is necessary 
to make a decision on a claim.  The Board notes that the 
provisions of the VCAA do not require VA to reopen a claim 
that has been disallowed except when new and material 
evidence is presented as described in 38 U.S.C.A. § 5108.  
See Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000).  

In this case, the veteran and his representative were advised 
by the VA of the information required to reopen his claims 
for service connection and the Board may proceed with 
appellate review.  In this regard, the Board notes that in 
October 1985 and December 1995 Statements of the Case (SOC) 
and a February 1997 Supplemental Statement of the Case 
(SSOC), the RO explained to the veteran and his 
representative that successful claims to reopen would require 
the submission of evidence demonstrating that his disorders 
were incurred in service or were manifest to a compensable 
degree within one year following service or that any 
currently diagnosed disorder is related to the veteran's 
service.  Additionally, there is no indication that the 
veteran has requested the VA to assist in obtaining any VA or 
other identified private treatment records in connection with 
his claims.  As such, no further assistance to the veteran is 
required in order to comply with the duty to assist as 
mandated by the recently enacted VCAA.  Because the veteran 
has been accorded an opportunity to submit additional 
evidence, and in fact has done so, the Board will proceed to 
adjudicate the issues on appeal based upon the evidence of 
record.

When the Board denies a claim, the denial becomes final 
unless the Chairman determines that reconsideration is 
warranted, or if another exception to finality is applicable.  
38 U.S.C.A. §§ 7103(a), 7104 (West 1991 & Supp. 2000); 
38 C.F.R. § 20.1100 (2000).  In the present case, the veteran 
did not file a request for reconsideration of the Board's 
August 1986 decision and therefore that decision became 
final.  

A final decision may not be reopened and readjudicated by the 
VA, except on the basis of new and material evidence.  
38 U.S.C.A. § 5108 (West 1991 & Supp. 2000); 38 C.F.R. § 
3.156(a) (2000);  Suttman v. Brown, 5 Vet. App. 127, 135 
(1993).  New and material evidence means evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself and in connection with evidence previously 
assembled is so significant that it must be considered to 
decide fairly the merits of the claim.  38 C.F.R. § 3.156(a).  

When a claim to reopen is presented, a two-step analysis is 
necessary.  The first step consists of determining whether 
the evidence presented or secured since the last final 
disallowance of the claim is "new and material."  See 
Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); 
see also 38 U.S.C. § 5108; Hodge v. West, 155 F.3d 1356, 
1359-60 (Fed. Cir. 1998).  New and material evidence is 
evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  Second, if VA determines that the 
evidence is new and material, the VA may then proceed to 
evaluate the merits of the claim on the basis of all evidence 
of record, but only after ensuring that the duty to assist 
has been fulfilled.  See Winters v. West, 12 Vet. App. 203, 
206 (1999) (en banc) (discussing the analysis set forth in 
Elkins), overruled on other grounds sub nom.  Winters v. 
Gober, 219 F.3d 1375, 1378 (Fed. Cir. 2000); Elkins, supra.  
The second step becomes applicable only when the preceding 
step is satisfied.  See Vargas-Gonzalez v. West, 12 Vet. App. 
321, 325 (1999).  In order for evidence to be sufficient to 
reopen a previously disallowed claim, it must be both new and 
material.  If the evidence is not material, the inquiry ends 
and the claim cannot be reopened.  See Smith v. West, 12 Vet. 
App. 312, 314 (1999).

I. Evidence of record at the time of the Board's August 1986 
decision

At the time of the Board's August 1986 decision, the 
pertinent evidence of record consisted of: (1) the veteran's 
service medical records; (2) VA inpatient treatment records 
dated March 1974 to April 1974; (3) a September 1974 VA 
examination report; (4) treatment records from Abbott-
Northwestern Hospital dated from November 1982 to September 
1983; (5) treatment records from St. Paul Ramsey Hospital 
dated September 1977 to March 1980; (6) lay statements 
received in March 1985 and April 1985; (7) a February/April 
1985 VA examination report, and (8) a January 1986 statement 
from Mark Sigmond, M.D.

Heart disorder

With regard to the veteran's claim of entitlement to service 
connection for a heart disorder, the veteran's service 
medical records, including a March 1951 enlistment 
examination, revealed normal heart and blood vessels.  In 
March 1964, the veteran underwent PA and lateral chest x-rays 
which revealed evidence of pleural or tenting effect of the 
left leaf of the diaphragm in the region of the left 
cardiophrenic area.  The apices were clear and the cardiac 
silhouette appeared within normal limits for the veteran's 
age and habitus.  It was noted that the acuteness or 
chronicity of these findings could not be determined on the 
basis of a single film examination.  The physician indicated 
that it was likely consistent with residua of previous 
inflammatory changes in the region.  An electrocardiogram 
conducted in April 1968 was within normal limits.  A 
Retirement Physical Examination conducted in May 1973 was 
entirely normal and an electrocardiogram conducted in 
conjunction with the examination was also within normal 
limits. 

A VA hospitalization summary dated in March 1974 shows that 
the veteran was hospitalized for shortness of breath and an 
irregular pounding heart.  He was diagnosed with 
tachyarrhythmia, mild chronic obstructive pulmonary disease 
(COPD) and apical pleural thickening.  The assessment was a 
brief episode of tachyarrhythmia of undetermined etiology.  A 
September 1974 VA examination was negative for cardiac 
murmurs and arterial pulses were normal.  The veteran denied 
any recurrences of erratic heartbeat.  An electrocardiogram 
was within normal limits.  The diagnoses included a history 
of paroxysmal cardiac arrhythmia.  

In January 1977, the veteran was hospitalized at Abbott-
Northwestern Hospital in Minneapolis, Minnesota for chest 
pain of undetermined etiology.  He was hospitalized again in 
September 1977 and November 1977 at St. Paul-Ramsey Hospital 
with complaints of sudden onset of slow heavy heartbeat with 
substernal pressure and fluttering heart with mild substernal 
tightness, shortness of breath and lightheadedness 
respectively.  The veteran's electrocardiograms were normal 
and the veteran continued to receive treatment at the Cardiac 
Clinic at St. Paul-Ramsey.  The veteran was hospitalized at 
Abbott-Northwestern again in November and December 1982 for 
chest pain and syncope and again in September 1983 for chest 
pain.  He was diagnosed with myocardial infarction probably 
secondary to coronary artery spasm and syncope probably 
secondary to a combination of vasodilators.  The veteran was 
also diagnosed with angina pectoris and status post 
myocardial infarction with normal coronary arteries in 
September 1983. 

The veteran was afforded another VA examination in March 1985 
and was diagnosed with ischemic cardiomyopathy possibly 
related to coronary artery spasm and probably associated with 
a history of smoking.  The VA examiner opined that there was 
no known objective reason to conclude that any in-service 
pulse irregularity was in any way causally related to the 
veteran's post-service cardiac diagnoses.  Finally, several 
lay statements of record contained information indicating 
that the veteran had experienced irregular heartbeats during 
service.  

Right shoulder disorder

At the time of the Board's August 1986 decision, the evidence 
established that the veteran was treated for a dislocated 
right shoulder during service in August 1971.  X-rays of the 
right shoulder taken in August 1971 revealed a dislocation 
presumed to be anterior and in the subcoracoid area.  A 
definite fracture fragment from the humerus could not be 
identified.  An irregularity suggested a fracture of the 
inferior lip of the glenoid and post-reduction x-rays raised 
the possibility of a rotator cuff tear.  Private treatment 
records from Apple Valley Medical Clinic dated in January 
1983 showed that the veteran sought treatment after injuring 
his right shoulder while cross-country skiing.  An x-ray of 
the right shoulder girdle revealed mild osteoarthritic 
changes above the acromioclavicular joint.  There was also 
evidence of a minimal peritendinitis calcarea.

A February and March 1985 VA examination report reflects that 
the veteran was diagnosed with a history of dislocation of 
the right shoulder with degenerative arthritis.  In a January 
1986 statement, from Mark B. Sigmond, M.D., Dr. Sigmond 
indicated that he first treated the veteran for shoulder pain 
in March 1983.  Dr. Sigmond noted three right shoulder 
injuries including a dislocation in the Navy in 1972 and 
dislocation in January 1983 while skiing.  Dr. Sigmond 
diagnosed the veteran with a complete tear of the rotator 
cuff and it was indicated that the veteran ultimately 
underwent right shoulder surgery with anterior acromioplasty 
and rotator cuff repair.  


Bilateral knee disorder

With regard to the veteran's claim of entitlement to a 
bilateral knee disorder, the evidence of record at the time 
of the Board's August 1986 decision showed that the veteran 
was not treated for any type of knee disorder during service.  
However, during a September 1974 VA examination, the veteran 
reported sustaining repeated knee trauma during athletics in 
service.  Examination and x-rays of the veteran's right knee 
were normal.  Examination of the left knee produced some 
response of discomfort to palpation over the anteromedial 
aspect of the left knee joint, but x-rays of the left knee 
joint were normal.  The diagnosis was residuals of internal 
derangement of the left knee joint.  In a February and March 
1985 VA examination report a VA examiner diagnosed the 
veteran with history of trauma to the right knee with mild 
degenerative osteoarthritis.  

The Board denied the veteran's claims because the evidence 
did not establish that the veteran developed a chronic heart, 
right shoulder or bilateral knee disorder related to service.  
Specifically, the evidence did not show that the veteran's 
heart disorder manifested within one year of his discharge 
from service and a medical opinion of record indicated that 
the veteran's diagnosed heart disorder was unrelated to any 
in-service pulse irregularity.  Further, while the veteran 
dislocated his right shoulder in service in 1971, subsequent 
examinations including a May 1973 Retirement Examination were 
negative for any residuals of the right shoulder injury.  The 
veteran's in-service shoulder dislocation appeared to be 
acute and transitory and resolved without residual 
disability.  Further, the veteran was first diagnosed with a 
rotator cuff tear of the right shoulder due to an injury 
sustained while skiing in 1983 and arthritis of the right 
shoulder was not manifest until 1984, well after the 
veteran's discharge from service.  Thus, due to the less than 
firm diagnosis in service, the normal separation examination 
and the lack of continuity of symptomatology or evidence of 
arthritis within one year of the veteran's discharge from 
service, the Board denied the veteran's right shoulder claim.  
Finally, there was no evidence following a 1974 examination 
report that the veteran had a left knee disorder and the 
veteran was not shown to have a right knee disorder until 
1985, many years following his discharge from service.     
II. Evidence submitted since the Board's August 1986 decision

The pertinent evidence associated with the claims file since 
the Board's August 1986 decision includes: (1) treatment 
records from Apple Valley Medical Clinic dated February 1977 
to December 1990; (2) a hospital summary from Northwestern 
Hospital Corporation dated in March 1985; (3) treatment 
record from Abbott Northwestern Hospital dated in June 1985; 
(4) VA treatment records dated January 1994 to March 1995 and 
(5) a December 1995 lay statement.  

Heart disorder

The veteran was treated for complaints of chest pain, heavy 
heart beat, numbness of the arms, lightheadedness, and 
tachycardia in March 1977, January 1983 and March 1991 at the 
Apple Valley Medical Clinic.  He was also treated at a VA 
medical facility in March 1994 and January 1995 for an 
irregular rhythm and for follow-up treatment after an episode 
of near syncope associated with lightheadedness and 
palpitations.  There is no evidence to show that the veteran 
developed a chronic heart disorder related to service.  

Right shoulder disorder 

The veteran presented at the Apple Valley Medical Clinic for 
treatment of right shoulder pain in January, February and 
March 1983.  In January, he reported injuring his right 
shoulder while cross-country skiing.  In June 1985 the 
veteran underwent repair of the right rotator cuff at Abbott-
Northwestern Hospital.  A December 1995 lay statement 
indicates that the veteran dislocated his right shoulder in 
approximately 1972.  Again, the evidence submitted after the 
Board's August 1986 decision does not establish that the 
veteran has a right shoulder disorder related to his period 
of service.



Bilateral knee disorder

With regard to the veteran's claim of entitlement to service 
connection for a bilateral knee disorder, the veteran was 
seen for right knee pain and swelling and was shown to have a 
superior anterior patellar spur of the right knee as well as 
minimal osteoarthritic changes of the right knee at the Apple 
Valley Medical Clinic in August 1986.  An April 1994 VA 
treatment record reflects that the veteran complained of low 
back pain radiating into his right knee.  The evidence does 
not establish that the veteran has a bilateral knee disorder 
related to his period of service. 

The Board finds that the evidence submitted since the Board's 
August 1986 decision is new and is not cumulative or 
redundant of evidence previously submitted to agency 
decisionmakers.  While the Board concludes that the evidence 
is new, the Board does not find the newly submitted evidence 
to be material.  In this regard, the evidence establishes 
that the veteran has a current heart disorder and has 
received treatment for the same.  However, evidence has not 
been submitted to show that the veteran's current heart 
disorder manifested during service or within one year of his 
discharge from service.  Further, there is a medical opinion 
of record indicating that the veteran's current heart 
disorder is not related to any irregular pulse shown in 
service.  Likewise, the veteran has been shown to have a 
current shoulder disorder.  He was hospitalized in June 1985 
for a torn rotator cuff, which he sustained in a skiing 
accident in 1983.  Again, while the evidence shows that the 
veteran injured his right shoulder in service, this injury 
resolved without residual disability and there is no evidence 
to establish that his currently diagnosed right shoulder 
disorder was incurred in or is related to service.  Finally, 
the newly submitted evidence reveals that the veteran has 
been treated for right knee pain, swelling, a superior 
anterior patellar spur and minimal osteoarthritic changes of 
the right knee.  However, there is no evidence that the 
veteran currently suffers from a bilateral knee disorder 
related to his period of service.  Thus, the totality of the 
evidence establishes that the veteran currently has a heart 
disorder, a right shoulder disorder and a right knee 
disorder.  However, without medical evidence of in-service 
manifestations of these disorders, or manifestations within 
one year of the veteran's discharge from service, his claims 
of entitlement to service connection based on the submission 
of new and material evidence must be denied.    


ORDER

New and material evidence not having been submitted, the 
veteran's claim of entitlement to service connection for a 
heart disorder is denied.

New and material evidence not having been submitted, the 
veteran's claim of entitlement to service connection for a 
right shoulder disorder is denied.

New and material evidence not having been submitted, the 
veteran's claim of entitlement to service connection for a 
bilateral knee disorder is denied.


		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

